 Case 1:19-cv-08094-VM Document 18 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
DARRIN KOPKO,                         :
                                      :
                    Plaintiff,        :
                                      : 19 Civ. 8094 (VM)
     - against -                      :
                                      :       ORDER
NATIONAL RAILROAD PASSENGER           :
CORPORATION (AMTRAK),                 :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     The   Court   previously    scheduled    a   case   management

conference for July 10, 2020, at 10:00 a.m. (See “Case

Management Plan,” Dkt. No. 16.) The parties have jointly

requested by email that the conference be adjourned and

rescheduled to a date in late August or early September. In

addition, the parties request that the deadlines in the Case

Management Plan be extended as follows:

  1. Fact discovery end date from July 20, 2020 to October

     20, 2020,

  2. Expert discovery end date from October 19, 2020, to

     January 19, 2021, and

  3. Motions due March 19, 2021.

The deadlines are extended in accordance with the parties’

request, and the July 10, 2020 conference will be rescheduled

to Friday, September 11, 2020, at 4:15 p.m. In light of the

ongoing public health emergency, the conference will take
 Case 1:19-cv-08094-VM Document 18 Filed 06/25/20 Page 2 of 2



place by telephone. The parties are directed to use the

following dial-in: 1-888-363-4749 (international callers dial

1-215-446-3662); access code: 8392198.



SO ORDERED.

Dated:    New York, New York
          25 June 2020


                                       __
                                        ____
                                           _____
                                              ____
                                                 ___
                                                   ____
                                                     ____
                                                       ____
                                                          ____
                                                             _ __
                                                             __
                                       ________________________ ____
                                                                  __
                                             Vi
                                              ic
                                               cto
                                                 tor
                                             Victorr Marrero
                                                     Marr
                                                     Ma rrer
                                                        rr e o
                                                           er
                                                 U.S
                                                   S.D
                                                     D.J
                                                U.S.D.J.J.




                                 2
